Citation Nr: 1422273	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in particular, the Foreign Case Division.

This claim came before the Board in June 2012, at which time it was remanded back to the RO to schedule the Veteran for a Board video conference hearing.  The Veteran testified before the undersigned Veterans Law Judge in September 2012.  A transcript of that proceeding has been associated with the claims file.

The Veteran's representative submitted a private sleep study in November 2012, after the claim was certified to the Board.  The Veteran did not include a waiver of initial review by the RO.  In light of the need to remand the issue of service connection to sleep apnea, the RO will have an opportunity to consider this evidence.  See 38 C.F.R. § 20.1304(c).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so 

that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

The Veteran seeks service connection for his sleep apnea, which he claims began during his service and has been continuous since that time.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran has a current diagnosis of sleep apnea.  See, e.g., El Paso Sleep Center (April 2014).  In support of his claim, the Veteran has submitted statements from his wife, a buddy, and on his own behalf.  In a September 2013 Board hearing, the Veteran testified that during service he often experienced irregular sleep due to rotating shifts and varying work hours.  He reported that fellow airmen told him to wake up or turn to his side because of his snoring.   The Veteran's wife testified at the Board hearing that since she was first married to him in 1994.  She stated that until now, she has witnessed the Veteran snoring loudly and ceasing to breathe while sleeping.  In a December 2010 buddy statement, a fellow Veteran stated that when he was first stationed with the Veteran, the Veteran initially slept quietly, but over time his snoring eventually became loud enough to awaken other personnel.  The Veteran, his wife, and his buddy can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Here, the Veteran's private treatment records are competent evidence to establish a current disability.  The statements from the Veteran, his wife, and his buddy are lay 

evidence, which indicate that the symptoms of the Veteran's sleep apnea may have begun in service.  However, because the Veteran, his wife, and his buddy are not medical experts, their lay statements cannot establish the etiology of the Veteran's sleep apnea or establish that his sleep apnea began in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, the Board finds that a remand is necessary to afford the Veteran a VA examination and establish the etiology of his sleep apnea.  See McLendon, supra.

The Veteran testified that he does not get treatment at VA for sleep apnea.  Therefore, given the amount of time that will pass during the processing of this remand, the AOJ must attempt to obtain any available non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider that treated him for sleep apnea.

If the Veteran provides the appropriate authorizations to obtain any records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed. 

The examiner should conduct a complete history and physical.  The examiner should comment on whether the lay evidence-to include statements made by the Veteran, his wife, and his buddy-regarding his sleep symptoms are consistent with the medical facts and principles involved.

The examiner should offer an opinion as to whether at least as likely as not (50/50 probability) sleep apnea had its onset in service, has been continuous since service, is related to service, or was aggravated by service or a service-connected disability.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

3.  After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



